DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 6/9/2022. Claims 1-19 are currently pending. The earliest effective filing date of the present application is 6/3/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 (similarly claims 10 and 19)– “[O]btaining at the imaging controller: (i) depth measurements from at least one depth sensor, the depth measurements representing a support structure supporting a plurality of product facings, (ii) image data from at least one image sensor, the image data representing the support structure, and (iii) a set of region of interest (ROI) indicators, each ROI indicator indicating a position of a plurality of  the product facings.” See MPEP 2181. The claim limitation uses the generic place of “imaging controller.” The generic placeholder is modified by functional language “obtaining. . . depth measurements from at least one depth sensor, the depth measurements representing a support structure supporting a plurality of product facings….” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. See Spec. [0029].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections -35 USC §101
4.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-9 are directed toward a process (method). Claims 10-18 are directed to a computing device (machine). Claim 19 are directed toward a non-transitory computer-readable medium (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 1-19 are directed toward the judicial exception of an abstract idea. Independent claims 10 and 19 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A method by an imaging controller of detecting product facings from captured depth and image data, the method comprising: 
obtaining at the imaging controller: (i) depth measurements from at least one depth sensor, the depth measurements representing a support structure supporting a plurality of product facings, (ii) image data from at least one image sensor, the image data representing the support structure, and (iii) a set of region of interest (ROI) indicators, each ROI indicator indicating a position of a respective subset of the plurality of product facings; 
generating, by a depth detector of the imaging controller, from the depth measurements, a first set of candidate facing edges; 
generating, by an image detector of the imaging controller, from the image data, a second set of candidate facing edges from the image data; 
generating by a boundary generator of the imaging controller: 
(i) a third set of candidate facing edges by combining the first and second sets, and 
(ii) a candidate facing boundary for each adjacent pair of candidate facing edges in the third set of candidate facing edges; 
selecting, by the boundary generator of the imaging controller, a subset of output facing boundaries from the candidate facing boundaries, based on the ROI indicators; 
detecting, by the boundary generator of the imaging controller, product facings including the selected subset of output facing boundaries.  
The Applicant's Specification titled " Method, System and Apparatus for Detecting Product Facings" emphasizes the business need for data analysis, "However, the variability of the products in the facility, as well as variations in data capture conditions (e.g. lighting and the like) can prevent the accurate detection of individual products and their status from such data." (Spec. [0013]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 10, and 19 are directed to the abstract idea of measuring of an object, capturing image data and detecting product facings, which is considered mathematical concept, mental processes, and certain methods of organizing human activity because the bolded claim limitations pertain to (i) mathematical relationships; and/or (ii) mental process; and/or commercial or legal interaction. See MPEP §2106.04(a)(2).
The claim limitations are also directed towards mathematical relationships because the limitations recite collecting measurements, image data, and ROI indicators and generating modeling based on the data, which is "organizing information and manipulating information through mathematical correlations," expressly categorized under mathematical relationships.    See MPEP §2106.04(a)(2)(I).
Furthermore, the claim limitations are also directed towards mental processes because the limitations recite obtaining measurements, image data, and ROI indicators (observation), which is "observations, evaluations, judgments, and opinions," expressly categorized under mental processes.    See MPEP §2106.04(a)(2)(III).
Applicant's claims as recited above provide a business solution measuring of an object, capturing image data and detecting product facings for inventorying of objects. Applicant's claimed invention pertains to commercial/legal interactions because the limitations are directed towards inventorying of objects , which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Dependent claims 1-9 and 11-18 further reiterate the same abstract ideas with further embellishments, such as generating a two-dimensional depth map from the depth measurements; and detecting edges in the depth map; applying an edge detection operation to the depth map to generate an edge-weighted depth map; and applying a line detection operation to the edge-weighted depth map; discarding candidate edges of the first set that are not within an ROI indicator; selecting a plurality of windows from the image data; and classifying each window as one of containing an edge and not containing an edge; determining a position of each candidate facing edge of the second set based on an intensity profile of a corresponding one of the windows; for each pair of adjacent candidate facing edges, determining whether a distance separating the pair is below a threshold; when the distance separating the pair is below the threshold, replacing the pair with a single candidate facing edge; joining upper ends of the adjacent pair of the third set of candidate facing edges with an upper boundary segment; and joining lower ends of the adjacent pair of the third set of candidate facing edges with a lower boundary segment; and wherein selecting the subset of output facing boundaries includes discarding candidate facing boundaries outside the ROI indicators, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 10, and 19.

Regarding Step 2A [prong 2]
Claims 1-19 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 10 and 19) include the following additional elements which do not amount to a practical application:
Claim 1. A method by an imaging controller of detecting product facings from captured depth and image data, the method comprising: 
obtaining at the imaging controller: (i) depth measurements from at least one depth sensor, the depth measurements representing a support structure supporting a plurality of product facings, (ii) image data from at least one image sensor, the image data representing the support structure, and (iii) a set of region of interest (ROI) indicators, each ROI indicator indicating a position of a respective subset of the plurality of product facings; 
generating, by a depth detector of the imaging controller, from the depth measurements, a first set of candidate facing edges; 
generating, by an image detector of the imaging controller, from the image data, a second set of candidate facing edges from the image data; 
generating by a boundary generator of the imaging controller: 
(i) a third set of candidate facing edges by combining the first and second sets, and 
(ii) a candidate facing boundary for each adjacent pair of candidate facing edges in the third set of candidate facing edges; 
selecting, by the boundary generator of the imaging controller, a subset of output facing boundaries from the candidate facing boundaries, based on the ROI indicators; 
detecting, by the boundary generator of the imaging controller, product facings including the selected subset of output facing boundaries.  
The bolded limitations recited above in independent claim 1 (Similarly claims 10 and 19 also including a computing device and a non-transitory computer-readable medium.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of imaging controller, computing device, image sensors, boundary generator, depth sensor, memory, and non-transitory computer-readable medium which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "Moreover, an embodiment can be implemented as a computer-readable storage medium having computer readable code stored thereon for programming a computer (e.g., comprising a processor) to perform a method as described and claimed herein. Examples of such computer-readable storage mediums include, but are not limited to, a hard disk, a CD-ROM, an optical storage device, a magnetic storage device, a ROM (Read Only Memory), a PROM (Programmable Read Only Memory), an EPROM (Erasable Programmable Read Only Memory), an EEPROM (Electrically Erasable Programmable Read Only Memory) and a Flash memory. Further, it is expected that one of ordinary skill, notwithstanding possibly significant effort and many design choices motivated by, for example, available time, current technology, and economic considerations, when guided by the concepts and principles disclosed herein will be readily capable of generating such software instructions and programs and ICs with minimal experimentation." (Spec. [0068]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 10 and 19) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for obtaining measurement data, image data, and ROI indicators; generating sets of candidate facing edge form the data; generating a combined data set; selecting a subset of output facing boundaries; and detecting product facings including the selected subset of output facing boundaries and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention measurement, image, and ROI indicators information of an object for collection and analysis of detecting product facing on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 1-9 and 11-18 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 10, and 19 respectively, for example, claim 2 (similarly claim 11) generating a two-dimensional depth map from the depth measurements; and detecting edges in the depth map; claim 3 (similarly claim 12) applying an edge detection operation to the depth map to generate an edge-weighted depth map; and applying a line detection operation to the edge-weighted depth map; claim 2 (similarly claim 13) discarding candidate edges of the first set that are not within an ROI indicator; claim 5 (similarly claim 14) selecting a plurality of windows from the image data; and classifying each window as one of containing an edge and not containing an edge; claim 6 (similarly claim 15) determining a position of each candidate facing edge of the second set based on an intensity profile of a corresponding one of the windows; claim 7 (similarly claim 16) for each pair of adjacent candidate facing edges, determining whether a distance separating the pair is below a threshold; when the distance separating the pair is below the threshold, replacing the pair with a single candidate facing edge; claim 8 (similarly claim 17) joining upper ends of the adjacent pair of the third set of candidate facing edges with an upper boundary segment; and joining lower ends of the adjacent pair of the third set of candidate facing edges with a lower boundary segment; and claim 9 (similarly claim 18) wherein selecting the subset of output facing boundaries includes discarding candidate facing boundaries outside the ROI indicators, but these features only serve to further limit the abstract idea of independent claims 1, 10, and 19, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 1-19 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claims 10 and 19) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A method by an imaging controller of detecting product facings from captured depth and image data, the method comprising: 
obtaining at the imaging controller: (i) depth measurements from at least one depth sensor, the depth measurements representing a support structure supporting a plurality of product facings, (ii) image data from at least one image sensor, the image data representing the support structure, and (iii) a set of region of interest (ROI) indicators, each ROI indicator indicating a position of a respective subset of the plurality of product facings; 
generating, by a depth detector of the imaging controller, from the depth measurements, a first set of candidate facing edges; 
generating, by an image detector of the imaging controller, from the image data, a second set of candidate facing edges from the image data; 
generating by a boundary generator of the imaging controller: 
(i) a third set of candidate facing edges by combining the first and second sets, and 
(ii) a candidate facing boundary for each adjacent pair of candidate facing edges in the third set of candidate facing edges; 
selecting, by the boundary generator of the imaging controller, a subset of output facing boundaries from the candidate facing boundaries, based on the ROI indicators; 
detecting, by the boundary generator of the imaging controller, product facings including the selected subset of output facing boundaries.  
The bolded limitations recited above in independent claim 1 (Similarly claims 10 and 19 also including a computing device and a non-transitory computer-readable medium.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of imaging controller, computing device, image sensors, boundary generator, depth sensor, memory, and non-transitory computer-readable medium. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because imaging controller, computing device, image sensors, boundary generator, depth sensor, memory, and non-transitory computer-readable medium are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for imaging controller, boundary generator, and computing device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for memory and non-transitory computer-readable medium see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Further, for image sensors, see Applicant’s specification [0022] describe it as replaceable generic computer technology e.g., one or more digital cameras, etc.,  and depth sensor see Applicant’s specification [0022] describe it as replaceable generic computer technology e.g., one or more Light Detection and Ranging (LIDAR) sensors, one or more depth cameras employing structured light patterns, such as infrared light, or the like, etc., see MPEP §2106.05(g)(vi) discussing insignificant application of a tool in an abstract idea. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 1-9 and 11-18 merely recite further additional embellishments of the abstract idea of independent claims 1, 10, and 19 respectively, for example: claim 2 (similarly claim 11) generating a two-dimensional depth map from the depth measurements; and detecting edges in the depth map; claim 3 (similarly claim 12) applying an edge detection operation to the depth map to generate an edge-weighted depth map; and applying a line detection operation to the edge-weighted depth map; claim 2 (similarly claim 13) discarding candidate edges of the first set that are not within an ROI indicator; claim 5 (similarly claim 14) selecting a plurality of windows from the image data; and classifying each window as one of containing an edge and not containing an edge; claim 6 (similarly claim 15) determining a position of each candidate facing edge of the second set based on an intensity profile of a corresponding one of the windows; claim 7 (similarly claim 16) for each pair of adjacent candidate facing edges, determining whether a distance separating the pair is below a threshold; when the distance separating the pair is below the threshold, replacing the pair with a single candidate facing edge; claim 8 (similarly claim 17) joining upper ends of the adjacent pair of the third set of candidate facing edges with an upper boundary segment; and joining lower ends of the adjacent pair of the third set of candidate facing edges with a lower boundary segment; and claim 9 (similarly claim 18) wherein selecting the subset of output facing boundaries includes discarding candidate facing boundaries outside the ROI indicators. The dependent claims lack additional elements.
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer and machine learning as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8, and 15 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-19 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatenable by W.O. 2018/204308 to Beach et al. (“Beach”) in view of U.S. Pat. Pub. No. 2015/0310601 to Rodriguez et al. (“Rodriguez”) in further view of U.S. Pat. Pub. No. 201/0337508 to Bogolea et al. (“Bogolea”).

8.	With regards to claims 1, 10, and 19, Beach disclosed the limitations of,
obtaining at the imaging controller: (i) depth measurements from at least one depth sensor, the depth measurements representing a support structure supporting a plurality of product facings, (ii) image data from at least one image sensor, the image data representing the support structure, and (iii) a set of region of interest (ROI) indicators, each ROI indicator indicating a position of a respective subset of the plurality of product facings (See [0029]-[0031] discussing the image pre-processor (200) obtain depth measurements using a projection of a bounding boxes by indicators onto the depth measurements, and to thereby assign a subset of the depth measurements to each bounding box, which identifies the a region of the shelves depicted in the image. See also Fig. 7 and [0035] discussing the applying a reference planogram with reference indicators to the image in sets (704-1, 704-2, and 704-3). The examiner is interpreting the reference indicators of the planogram as subsets of the plurality of facings.);
Beach is silent on the limitation of,
generating, by a depth detector of the imaging controller, from the depth measurements, a first set of candidate facing edges;
generating, by an image detector of the imaging controller, from the image data, a second set of candidate facing edges from the image data;
generating by a boundary generator of the imaging controller: (ii) a candidate facing boundary for each adjacent pair of candidate facing edges in the third set of candidate facing edges
However, Rodriguez teaches at [0162], [0178] [0211]-[0214],[0269]-[0274], [0301], [0556]-[0564] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to:
 generate, by a depth detector of the imaging controller, from the depth measurements, a first set of candidate facing edges (See [0269]-[0274] discussing the use of edge finding techniques to identify faces, [0301] discussing identifying of geometric edges using depth maps, [0560]-[0564] and Figs. 52 and 53 discussing the analyzing of the imagery in paired edges including extended edge (110).);
generate, by an image detector of the imaging controller, from the image data, a second set of candidate facing edges from the image data (See [0269]-[0274] discussing the use of edge finding techniques to identify faces, [0301] discussing identifying of geometric edges using depth maps, [0560]-[0564] and Figs. 52 and 53 discussing the analyzing of the imagery in paired edges including extended edge (112).); and
generate by a boundary generator of the imaging controller: (See [0162] discussing edge finding module that can identify boundary edges in a segmented region, [0301] discussing recognizing different in item and printing edges, and [0558] discussing paired edges for checking imagery being captured.) (ii) a candidate facing boundary for each adjacent pair of candidate facing edges in the third set of candidate facing edges (See [0178] discussing comparing of adjacent parallel and perpendicular lines to identify different items in the field of view about the items and [0560]-[0564] discussing paired edges indicative of an image spanning across packaging.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include the ability to generate, by a depth detector of the imaging controller, from the depth measurements, a first set of candidate facing edges; generate, by an image detector of the imaging controller, from the image data, a second set of candidate facing edges from the image data; generate by a boundary generator of the imaging controller: (ii) a candidate facing boundary for each adjacent pair of candidate facing edges in the third set of candidate facing edges, as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order to would identify faces that form part of the same object (Rodriguez [0272]).  
Beach and Rodriguez are silent on the limitation of,
(i) a third set of candidate facing edges by combining the first and second sets, 
selecting, by the boundary generator of the imaging controller, a subset of output facing boundaries from the candidate facing boundaries, based on the ROI indicators;
detecting, by the boundary generator of the imaging controller, product facings including the selected subset of output facing boundaries.
However, Bogolea teaches at [0089]-[0094] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to (i) a third set of candidate facing edges by combining the first and second sets (See [0089]-[0094] grouping of sets of features of images to identify more data sets.), 
selecting, by the boundary generator of the imaging controller, a subset of output facing boundaries from the candidate facing boundaries, based on the ROI indicators (See [0089]-[0094] discussing matching subregions of the template to subregions of the grouping from an image to preform matching on.);
detecting, by the boundary generator of the imaging controller, product facings including the selected subset of output facing boundaries (See [0089]-[0094] discussing the matching of the subregions to output a match based on different orientation when compared to the template.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach and Rodriguez to include (i) a third set of candidate facing edges by combining the first and second sets,  selecting, by the boundary generator of the imaging controller, a subset of output facing boundaries from the candidate facing boundaries, based on the ROI indicators; detecting, by the boundary generator of the imaging controller, product facings including the selected subset of output facing boundaries, as disclosed by Bogolea. One of ordinary skill in the art would have been motivated to make this modification in order to determine an orientation of a product identified in a subregion of an image based on presence and relative positions of features in an image representative of this product (Bogolea [0089]).  
		
9.	With regards to claims 2 and 11, Beach is silent on the limitations of,
generating a two-dimensional depth map from the depth measurements; and
detecting edges in the depth map.
However, Rodriguez teaches at [0301]-[0302] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to generate a two-dimensional depth map from the depth measurements; and detecting edges in the depth map (See [0301]-[0302] discussing the geometric edge based 3D data used to generate a 3d image of items for identification. Examiner notes edges are used to form images and that examiner is interpreting a 3D image as a two-dimensional depth map because depth would be the third dimension.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include the ability to generate a two-dimensional depth map from the depth measurements; and detecting edges in the depth map, as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order determine whether any such item is at least partially visible in the pile (Rodriguez [0302]).  

10.	With regards to claims 3 and 12, Beach is silent on the limitations of,
applying an edge detection operation to the depth map to generate an edge- weighted depth map; and
applying a line detection operation to the edge-weighted depth map.
However, Rodriguez teaches at [0252], [0284]-[0287], and [0300]-[0302] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to apply an edge detection operation to the depth map to generate an edge- weighted depth map; and apply a line detection operation to the edge-weighted depth map (See [0252] discussing the analysis of point clouds (e.g., depth maps), [0284]-[0287] discussing the weighting of different dimension information, and [0301]-[0302] discussing the geometric edge based 3D data used to generate a 3d image of items for identification. Examiner notes edges are used to form images and that examiner is interpreting a 3D image as a two-dimensional depth map because depth would be the third dimension.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include the ability to apply an edge detection operation to the depth map to generate an edge- weighted depth map; and apply a line detection operation to the edge-weighted depth map, as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order determine whether any such item is at least partially visible in the pile (Rodriguez [0302]).  

11.	With regards to claims 4 and 13, Beach is silent on the limitations of,
comprising discarding candidate edges of the first set that are not within an ROI indicator
However, Rodriguez teaches at [0571]-[0573] and [0579] that it would have been obvious to one of ordinary skill in the imaging art to include discarding candidate edges of the first set that are not within an ROI indicator (See [0571]-[0573] discussing the rejection of keypoints along the edge due to low contrast (e.g., noise) or poor location determination and [0579] discussing the discarding of unclustered result.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include discarding candidate edges of the first set that are not within an ROI indicator, as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order to remove noise (Rodriguez [0571]-[0573]).  

12.	With regards to claims 5 and 14, Beach and Rodriguez are silent on the limitations of,
selecting a plurality of windows from the image data; and
classifying each window as one of containing an edge and not containing an edge.
However, Bogolea teaches at [0044]-[0048] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to:
 select a plurality of windows from the image data (See [0044]-[0048] discussing segmenting of an image of into regions.); and
classify each window as one of containing an edge and not containing an edge (See [0044]-[0048] discussing the system extracting parallel and perpendicular features and then using them to bound a region. The examiner is interpreting this bounding as classifying based on edge, see specifically [0048].). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach and Rodriguez to include the ability to select a plurality of windows from the image data; and classify each window as one of containing an edge and not containing an edge, as disclosed by Bogolea. One of ordinary skill in the art would have been motivated to make this modification in order to determine an orientation of a product identified in a subregion of an image based on presence and relative positions of features in an image representative of this product (Bogolea [0089]).  

13.	With regards to claims 6 and 15, Beach is silent on the limitations of,
determining a position of each candidate facing edge of the second set based on an intensity profile of a corresponding one of the windows.
However, Rodriguez teaches at [0190]-[0195], [252], and [0556] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to determine a position of each candidate facing edge of the second set based on an intensity profile of a corresponding one of the windows (See [0556] discussing the use of depth-sensing technology to create a exposed profile of an object to then determine configuration data of the product, [0252] discussing using of depth maps to identify component shape based on identification of surfaces, and [0190]-[0195] discussing the evaluation of the image based on tip and tilt. The examiner is interpreting tip and tilt as intensity.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include the ability to determine a position of each candidate facing edge of the second set based on an intensity profile of a corresponding one of the windows, as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order to identify the product (Rodriguez [0194]).  

14.	With regards to claims 7 and 16, Beach is silent on the limitations of,
for each pair of adjacent candidate facing edges, determining whether a distance separating the pair is below a threshold;
when1 the distance separating the pair is below the threshold, replacing the pair with a single candidate facing edge.
However, Rodriguez teaches at [0178] that it would have been obvious to one of ordinary skill in the imaging art to include for each pair of adjacent candidate facing edges, determining whether a distance separating the pair is below a threshold (See [0178] discussing classifying edges as parallel or perpendicular if within a variance e.g., 20, 10, or 5 degrees. The examiner is interpreting a variance as a threshold and the degrees deference in the line as a distance.); when the distance separating the pair is below the threshold, replacing the pair with a single candidate facing edge (See [0178] discussing classifying the edges as parallel or perpendicular if within the variance.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include for each pair of adjacent candidate facing edges, determining whether a distance separating the pair is below a threshold; when the distance separating the pair is below the threshold, replacing the pair with a single candidate facing edge, as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order to would identify faces that form part of the same object (Rodriguez [0272]).

15.	With regards to claims 8 and 17, Beach is silent on the limitations of,
joining upper ends of the adjacent pair of the third set of candidate facing edges with an upper boundary segment; and
joining lower ends of the adjacent pair of the third set of candidate facing edges with a lower boundary segment.
However, Rodriguez teaches at [0178] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to join upper ends of the adjacent pair of the third set of candidate facing edges with an upper boundary segment (See [0178] discussing classifying edges as parallel or perpendicular if within a variance e.g., 20, 10, or 5 degrees. The examiner is interpreting the creating of perpendicular lines as either the joining of the upper bound.); and join lower ends of the adjacent pair of the third set of candidate facing edges with a lower boundary segment (See [0178] discussing classifying edges as parallel or perpendicular if within a variance e.g., 20, 10, or 5 degrees. The examiner is interpreting the creating of parallel lines as the joining of the lower bound edges.).
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include the ability to join upper ends of the adjacent pair of the third set of candidate facing edges with an upper boundary segment; and join lower ends of the adjacent pair of the third set of candidate facing edges with a lower boundary segment as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order to would identify faces that form part of the same object (Rodriguez [0272]).

16.	With regards to claims 9 and 18, Beach and Rodriguez are silent on the limitations of,
wherein selecting the subset of output facing boundaries includes discarding candidate facing boundaries outside the ROI indicators.
However, Bogolea teaches at [0082]-[0084] and [0090]-[0094] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to select the subset of output facing boundaries includes discarding candidate facing boundaries outside the ROI indicators (See [0082]-[0084] discussing the segmenting of the image by shelf and cropping the image to the shelf and the scoring of subregion within the image for image matching and [0090]-[0094] discussing the comparing the planogram with the image captured.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach and Rodriguez to include the ability to select the subset of output facing boundaries includes discarding candidate facing boundaries outside the ROI indicators, as disclosed by Bogolea. One of ordinary skill in the art would have been motivated to make this modification in order to identify a discrete object (Bogolea [0084]).  

Response to Amendment
17.	Applicant’s arguments, see Remarks, filed 6/9/2022, with respect to 35 U.S.C. §112 have been fully considered and are persuasive.  The §112 rejections of claims 1-19 has been withdrawn. 

18.	Applicant's arguments, see Remarks, filed 6/9/2022, with respect to 35 U.S.C. §101 and §103 have been fully considered but they are not persuasive. 
	Applicant argues that the claims are not directed to a mental process. Examiner disagrees. The claims do not specific ways that the measuring data or image data; therefore, it could be done with a person’s mind through observations, evaluations, judgments, and opinions. 
Applicant argues that the claims are not directed to a mathematical concept. Examiner disagrees. The claims are directed to the collecting of data and generating of data sets, e.g. set theory. Examiner suggest adding an action limitation to the claim set e.g. detecting the object is in the correct object.
Applicant argues that the claims are not directed to a certain method of organizing human activity commercial or legal interaction. Examiner disagrees. The claims are directed to the collecting of data and generating of data to identify objects, which is directed towards inventorying of objects. See MPEP §2106.04(a)(2)(II) "advertising, marketing or sales activities or behaviors and business relations." 
Applicant argues:
    PNG
    media_image1.png
    164
    635
    media_image1.png
    Greyscale

Examiner disagrees. Bogolea [0089]-[0094] discuss using the combination of image data and orientation data (measurement data) as a combined set to identify the object. Examiner maintains position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04.